Reasons for Allowance
The claims have been amended such that applicant has addressed every issued raised by the examiner in the non-final office action relating to 35 U.S.C. 112(a) and 35 U.S.C. 112(b). According the prior rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the display device for a vehicle and method for controlling the same of the instant invention.
	The instant invention is a display device and method for a vehicle. An image of a road in which the vehicle is located is received and trajectory information is received wherein the trajectory information provides a trajectory of vehicle movement. One or more lanes of the road are detected based on the received image of the road. Weights are assigned to (i) the detected one or more lanes and (ii) the trajectory of vehicle movement, respectively, based on a preset reference value. A virtual road image is generated wherein the virtual road image provides a direction. A display is controlled to display the generated virtual road image. The preset reference value comprises a number of the detected one or more lanes. Assigning the weights to the detected one or more lanes and the trajectory of vehicle movement comprises assigning the weights to the detected one or more lanes and the trajectory of vehicle movement based on the number of the detected one or more lanes. The preset reference value further comprises a length of the detected lane in which the vehicle is located. Assigning the weights to the detected one or more lanes and the trajectory of vehicle movement comprises assigning the weights to the detected one or more lanes and the trajectory of vehicle movement based on the number of the detected one or more lanes and the length of the detected lane. Assigning the weights to the detected one or more lanes and the trajectory of vehicle movement comprises: based on the number of the detected one or more lanes and the length of the detected lane being increased, increasing the weight assigned to the detected one or more lanes and decreasing the weight assigned to the trajectory of vehicle movement, and based on the number of the detected one or more lanes and the length of the detected lane being decreased, decreasing the weight assigned to the detected one or more lanes and increasing the weight assigned to the trajectory of vehicle movement. 
	A notable prior art is Kumon (US 2020/0309555). As noted in prior actions, Kumon discloses a display for a vehicle including a head's up display. Various sensors, including cameras, capturing data representing the vehicle's surroundings as well as the vehicle's current heading/steering angle and current vehicle speed. Based on the sensor data, the vehicle's position relative to one or more lanes is determined. An image is generated wherein the image is a band-like trajectory having a width and containing an array of markers along the center of the band. As can be seen in Fig.10, an array of center positions forms a line and one of ordinary skill in the art would appreciate that as the displayed markers represent a portion of the trajectory line shown in Fig.10, at least a portion of the determined center line shown in Fig.10 is displayed. The generated image representing a virtual road with a determined width and including the center markers therein is displayed to a user. 
	Another prior art of record includes Sorstedt et al. (US 2016/0368505) (hereinafter Sorstedt). Sorstedt, like Kumon, discloses a system for a vehicle including a plurality of sensors for capturing the vehicle's surroundings. As noted in prior actions, Sorstedt discloses that images from one or more sensors, including cameras, can be processed to determine landmarks including road lane lines wherein the vehicle's position relative to one or more lanes is determine from the landmarks. Sorstedt further discloses generating a virtual image which is a road trajectory band with a width wherein the width of the band is adjusted based on uncertainty of the vehicle's position in the lanes, and thus based on the detected lanes, as well as uncertainty information of the heading (trajectory) information. The examiner notes that as disclosed by Sorstedt, the uncertainty of trajectory information is only determined for set time intervals. Additionally/alternatively, it is determined whether or not a path is drivable when generating the width of the virtual image based on an amount of samples generated with the respective position estimate and the respective heading angle estimate being compared with a threshold. 
	Both Kumon and Sorstedt disclose displays similar to the instant invention, as both disclose adapting displays for vehicle's depending on detected lane features. However the combination of Kumon and Sorstedt fails to render the claims obvious. Claim 1 requires that a weight is assigned to one or more detected lanes and a weight is assigned to the vehicle's trajectory wherein a preset reference value comprising a number of the detected lanes within a captured image is used to adjust the weights such that when the number of lanes increases, the weight assigned to the one or more lanes increases and the weight assigned to the trajectory decreases, and when the number of lanes decreases, the weight assigned to the one or more lanes decreases and the weight assigned to the trajectory increases. Although it is clear when comparing Fig.6 through Fig.9 of Kumon that the width of the generated image changes based on trajectory information, Kumon does not elaborate on adjusting the width based on the trajectory corresponding to a preset condition. Sorstedt discloses changing the width of displayed lines based on a position uncertainty value and a heading angle uncertainty value, but Sorstedt does not disclose assigning a weight to one or more detected lanes and assigning a weight to trajectory information wherein based on the number of lanes and the length of the lane in which the vehicle is located, the weights are adjusted in the manner as outlined by claim 1 (and claim 16). 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        May 9, 2022